 LOCAL 212,TEAMSTERS519Local UnionNo. 212,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America(Ind.)andStuart Wilson, Inc. Case7-CB-2536November 28, 1972DECISION AND ORDEROn June 19, 1972, Administrative Law Judge'Herzel H. E. Flame issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Local Union No.212, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (Ind.),its officers, agents, and representatives, shall take theaction set forth in the said recommended Order.IThe title of "Thal Examiner" was changed to "Administrative LawJudge" effectiveAugust 19, 1972TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner: The Respondent(Union), representing the employee salesmen of theCharging Party (Employer), an automobile sales dealer,called a strike of the salesmen in November 1971, whencollectivebargaining failed to produce an agreement.The complaint charged the Union with violations ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct (the Act) for having used violence or threats ofviolence against nonstriking employees and customers ofthe Employer in attempting to compel the nonstrikingemployees to cease work and Join the strike, and for havingcaused the Employer to terminate the employment ofnonstriking employees by threatening the Employer thatphysical harm would befall them if they continued to beemployed during the strike.'The complaint was issued April 21, 1972 (reissuing anearlier complaint ofMailch_ 24), on a charge by theEmployer filed January 10, 1972. The Union's answerIIn pertinent parts, Sec 8(b) providesItshallbe an unfair labor practice for a labor organization or itsagents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7 [which includes the rights of employees toengage, or refrain from engaging, in union activities](2) to cause or attempt to cause an employer to discriminate againstdenied any wrongdoing; but at trial, held in Detroit,Michigan, on May 4, 1972, the Union withdrew part of itsanswer and admitted the violence and threats of violenceagainst the nonstriking employees and customers (enumer-ated in par. 13 of the complaint, comprising essentially thewhole of the 8(b)(1)(A) violations charged). Trial was heldon the balance of the complaint (essentially par 14,composing the 8(b)(2) violation charged), concerning thecessation or layoff in employment of the nonstrikingemployees attributed to the alleged coercing of theEmployer by the Union. Briefs have been filed by GeneralCounsel and the Union.Upon the entire record of the case, including myobservation of the witnesses and consideration of thebeefs, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent (Union) is, as the parties agree, a labororganization within the meaning of Section 2(5) of the Act.SinceMay 17, 1971, by virtue of Board certification, theUnion has been the collective-bargaining representative ofthe unit of employees comprising all new- and used-carsalesmen and truck salesmen of the Employer at its placeofbusiness inDearborn,Michigan, excluding officeclerical employees, guards, and supervisors as defined inthe Act.The Charging Party (Employer) is a Michigan corpora-tion that operates an automobile dealership for the retailsale and service of new and used automobiles and trucks,at two places of business in Dearborn, Michigan.In calendar 1971, a representative period, the Employerhad gross revenue in excess of $500,000 from its sales, andreceived at its Dearborn places of business goods valued inexcess of $50,000 from points outside Michigan.The Employer is engaged, as the parties agree, incommerce within the meaning of Section 2(6) and (7) ofthe Act.If.THE UNFAIR LABOR PRACTICESA.The 8(b)(1)(A)ViolationsThe bargaining session between representatives of theEmployer and the Union on November 11, 1971, was heldat the Employer's offices above its showroom at the mainplace of business in Dearborn. The session ended in animpasse in the negotiations about 1 p.m. Shortly thereafterCarlVan Zant, president of the Union (Local 212Teamsters), called the salesmen out on strike.A picket line formed almost immediately around variousentrances and driveways of Respondent's premises, with aconcentration in the main driveway near the showroom.According to the Employer's president, John Blackwell,an employee in violation of subsection (a)(3)In pertinent part, subsection 8(a)(3) provides that it shall be an unfairlabor practiceforan employer(3) by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discouragemembership in any labor organization200 NLRB No. 83 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere were between 40 and 50 pickets, of whom only 8 or 9were employees of the Employer.Three salesmen refused to Join the strikers and remainedat their jobs on the premises. They were James F. O'Brien,Sr., and James O'Brien, Jr., father and son, both new-carsalesmen, and Fred E. Yager, a used-car salesman. Fromtheir testimony, they were not members of the Union, didnot want to become members or engage in the strike andpicketing, and desired to continue working. They so toldUnion President Van ZantItwas admitted by the Union that President Van Zantthreatened the two O'Briens and Yager with physical harmifthey did not cease work and leave the Employer'spremisesAccording to their testimony, Van Zant ap-proached each of them individually as the strike began,and directed each to leave or get hurt if he didn't. SalesmanNozieka, who joined the picket line in the afternoon ofNovember 11, testified that Van Zant told him in thepresence of other pickets that he, Van Zant, had given theO'Briens and Yager 5 minutes to get off the premisesotherwise they would have their heads bashed in. (Theeventsdirectly related to the further employment ofemployees O'Brien Senior, O'Brien Junior, and Yager, andtheviolationsof law affecting their employment arediscussed under heading B, below.)The strike and picketing which began on November 11,1971, continued into 1972.The Union admitted that on November 15, 1971, andagain in the first week of December 1971, its agent Hartand pickets, respectively, engaged in physical assaults onmotor vehicles crossing the picket line and threatenedemployeeswithphysicalharm, in order to compelemployees not to cross the line and cease working for theEmployerThe Union admitted that in December 1971, by andthrough its pickets, it placed nails in the driveway of theEmployer's parking lot and informed the employees it haddone soThe Union admitted that on two occasions in December1971, through its agents Spencer and Hart, respectively,ingress of employees of the Employer was blocked andimpeded in order to compel the employees not to cross thepicket line.The Union admitted that in January 1972, throughstrikers and pickets, it informed relatives of nonstrikingemployees that the employees would suffer physical harmin the event they continued to work for the Employer anddidnot join the strike and picketing of the UnionAdditionally,Ralph Yager, brother of employee FredYager, testified that striking salesmen Small and Stilesmade the threat to him that his brother Fred would be hurtifRalph did not get Fred out of Employer's premises.The Union admitted that on January 3, 1972, itsPresidentVan Zant and other pickets, in view ofemployees, physically assaulted customers of the Employ-er,as they attempted to cross the picket line, in order tocompel employees to cease crossing the picket line.The foregoing admitted and proven actions on the partof the Union constituted violations of Section 8(b)(1)(A) ofthe Act.2B.TheViolationsof Section 8(b)(2)The Union Coercion of the EmployerAs indicated above under heading A, at the inception ofthe strike on November 11, 1971, Union President VanZant ordered nonstriking employees O'Bnen Senior,O'Brien Junior, and Fred Yager to leave the premises orsuffer physical hurt.When they refused, Van Zant made itplain, as all three testified, that one way or another theywouldn't be allowed to work. Employer's general manager,James Blackwell, confirmed hearing Van Zant tell this toO'Brien Senior. Van Zant also told O'Brien Senior andYager that he was going to talk to Employer's president,John Blackwell, about getting them out, and he promptlyproceeded to talk with Blackwell. In O'Brien Junior's case,Van Zant had already had a talk with Blackwell; and VanZant told O'Brien Juniorthat he had pointed out toBlackwell the danger of O'Bnen's position in staying onand that Blackwell would be talking to O'Brien about it.Employer President Blackwell testified that, shortly afterthe strike began, Union President Van Zant came into thebuilding and told him, "the O'Brienshad better get out ofthere before they got hurt." Blackwell made no reply, hesaid,but later observed O'Brien Senior outside thebuilding, walking from the used-car lot, and being shoutedatby pickets. Blackwell went out and brought O'BrienSenior into the building. Pickets, most of whom were nothis employees, massed outside the showroom, said Black-well, banged on the windows, and shouted "scab," as theO'Briens, father and son, or a customer came into theshowroom area.Employee O'Brien Junior reported to President JohnBlackwell, Van Zant's conversation and directions that he(Junior) get out or risk injury if he didn't comply. He askedBlackwell what he should do.President Blackwell advised both O'Briens that it wouldbe best for them to leave and go home, but to keep intouch. They complied and went home. Blackwell testifiedthat he sent them home because he felt they were indanger.President Blackwell walked out to the used-car officeand found employee Fred Yager, who appeared, saidBlackwell, to be shaken. Yager reported Van Zant's threatthat he (Yager) leave or get hurt, his refusal, and VanZant's added threat that he was going to see Blackwellabout getting him off the premises. Blackwell toldemployee Yager, it looked violent, he didn't want Yager toget hurt, and it would be best for him to leave and call inthe following day. As in the case of the O'Bnens, BlackwellsentYager home because of the danger in his staying.From the several conversations among the four men, it wasapparent to the three employees that Union President VanZant had convinced Employer President Blackwell thattherewould be violence if the three employees did notleave.Employee Yager testified that he called in practicallyeveryworking day after November 11 (until earlyJanuary), asking if it were safe to come in, and was advisedagainst it. He also learned it was not safe from a firsthand2See also fn5. infra LOCAL 212, TEAMSTERS521experience a few days after November 11, when he came tothe dealership to pick upsome personalbelongings. Threepickets stopped him, and allowed him to go in only uponhis assurance that he had not come to work but to get hispersonal things.The Employer called employee Yager back to workJanuary 4, 1972, telling him that the situation wasimproved enough for him to come back. The pickets werenow down to a few, and Yager reported to work withoutbeing stopped and resumed selling, although on twooccasions thereafter pickets made threatening gestures athim. He was the only rank-and-file salesman back on thejob in early January, said Yager, and he joined thesupervisory employees, who had coveredsalesfrom thestart of the strike, in selling cars.Employee O'Brien Senior said he telephoned the Em-ployer on the night of November 11 and was advised it wasnot safe to come back. Thereafter, he regarded it aspointless to keep calling, since he knew the union peoplewere picketing and wouldn't let him work, he testified. TheEmployer called him back to work January 4, 1972, and hereported in and worked a few hours. However, the picketscalled him scab and accused him of hurting them, and hefinally toldGeneralManager James Blackwell that hecould not stand the harassment and left. He ultimatelytook work elsewhereEmployee O'Brien Junior stayed in touch with theEmployer, but was discouraged by the management peoplefrom coming in, he testified. He also learned firsthand thatitwas not safe for him to come in. In early December, hecame to the dealership to pick up a corrected check andfound Union Agent Spencer blocking the driveway. Hebacked away, and later arranged for the office to deliverthe corrected item to him He, too, was called to come backto work January 4, 1972. Sales Manager Mitchell told himhe could come back under police protection, but O'Brienreplied he could not work under these conditions becausehe had a wife and two children, and he declined to returnto thejobThe Union'sDefenseThe Union offered no contradictory testimony. It makesthe following two arguments.1.First, says the Union, the complaint (par. 14) allegesthat the Union caused the Employer to "terminate" theemployment of the three nonstriking employees. Actually,they were not terminated in the sense of discharge or totalseparation from the payroll. Indeed, says the Union (andthe evidence so demonstrated), they were kept on thepayroll, and received the base or guaranteed monthlyminimum pay, though not the commissions and bonusesthat are realized from selling cars. They also received thebenefit of having existing health and life insurance carriedfor them, and had the use of their demonstrators, for whichthey paid as when they worked. They were paid by theEmployer for staying home, says the Union,and in factwere not damaged at all because there was no showing ofwhat they would have earned in commissions or bonuses.Nor could the General Counsel have shownsalesperform-ance justifying commissions or bonuses,says the Union,since sales were down because of the strike.2.Second, says the Union, there was no showing thatthe three nonstriking employees were sent home because ofa request by the Union, or by reason of any pressure by theUnion on the Employerto discriminate against them.Conclusions1.As tothe first defense,that there was no terminationof employment and no damage to the three nonstrikingemployees,theUnion properly concedes that the com-plaint is not regarded as a common law pleading,and thattheAct does not require a showing of discharge orcomplete separation from employment to establish dis-crimination under Sections 8(b)(2) or 8(a)(3). "Terminate"in the labor lexicon is not a term with a fixed meaning.Depending on the user and the circumstances its connota-tionmay be temporaryorpermanent,voluntary orinvoluntary,partial or whole,or several combinations ofthese. In any event,even if termination were to be regardedas having the ultimate connotation of discharge by theEmployer,the greater includes the lesser,and proof of adiscriminatory layoff with partial pay,as here,iswithin theallegationof a discriminatory termination,N.L.R B. v.Kiekhaefer Corp.,292 F.2d 130, 134-135 (C.A. 7, 1961).The total evidence makes plain that President JohnBlackwell sent the three nonstriking salesmen home, in atemporary layoff status, because of the threats to theirsafetymade directly to him by the Union's president,threats that had the appearance of reality from the conductof the unruly mob that surrounded the showroom.Moreover,Blackwell kept the three salesmen home andawayfrom the dealership in the 7 or 8 weeks following thelayoff,because the initial threat of violence became actualviolence, and the danger to the laid off employees in thatperiod was clear and present.3The Union misreads the evidence in contending therewas no damage to the laid off employees. President JohnBlackwell was very clear that he sent them home becauseof the danger to them, and consequently prevented themfrom selling cars. General Manager James Blackwell wasequally clear that the base salary(employee O'Brien Juniorsaid it was$800 per month)was not adequate compensa-tion for the salesmen, it was only a minimum,and that thesalesmen needed the commissions and bonuses from carsales to make an adequate wage. Employee O'Brien Seniortestified that the base salary was considerably less than henormally earned.The matter of backpay is usually the subject of asupplemental proceeding, if an unfair labor practice isfound to have been the cause of deprivation of theemployee's opportunity to earn his pay. Hence GeneralCounsel was not under any burden to prove the claimeddollar loss in this proceeding It was enough that heprovided evidence of the discriminatory deprivation of theopportunityto continue on the job, and some evidence ofthe nature of the loss to the employees.'The Union's reference to testimony that Blackwell did not"prevent"them from returning was in the context of making clear that he did not"terminate"or totally separate them from the opportunity to return whenthe danger was past 522DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover it comes with poor grace from the Union tocontend that since sales were down, because of the strike,the laid off salesmen lost nothing. The contentionconveniently overlooks the fact that the Union's picket lineviolence and rowdyism aimed at employees and customersof the Employer-the admitted 8(b)(1)(A) misconductthroughout the period of the layoff, set out under headingA above-undoubtedly contributed greatly to a drop insales, certainly more than would have been the effect if thestrike and picketing had been peaceful and orderly. TheUnion is not entitled to claim any benefit or credit from itswrongdoing.2.Regarding the Union's contention that there wasabsent any request by it to the Employer, or pressure fromitupon the Employer, to send the nonstriking employeeshome, the evidence was unmistakeable of a demand by theUnion's president that the Employer get the nonstrikersout of the showroom and off the premises or the Unionwould use force on them. And that force was alreadyliterallybeating on the showroom windows. I find itdifficult to imagine any greater form of pressure or clearerdemand by the Union upon the Employer to do theUnion's bidding.4The Union violated Section 8(b)(2) of the Act by causingthe Employer to lay off James O'Brien Sr., James O'BrienJr., and Fred Yager, nonstriking employees who were notmembers of the Union, because they refused to cease workand join with the Union in its strike and picketing of theEmployer, and by causing the Employer thereby todiscriminate against the three employees in violation ofSection 8(a)(3) of the Act.5 Compare,General TruckdriversLocal 5 v N L.R.B.,389 F.2d 757 (C.A. 5, 1968), finding8(b)(2)and 8(b)(1)(A) violations where the employer"assigned" the employee to his home for 4 months underunion threats of a strike and of physical violence to bar theemployee from his employment.CONCLUSIONS OF LAWIBy engaging, during a strike against the Employer, inacts of violence, threats of violence, and other destructiveacts on the picket line, including assaults on customers andvehicles, in order to compel employees not to cross thepicket line and cease working for the Employer, the Unionhas committed unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.2By causing the Employer to send home and lay offemployees who were not members of the Union and whorefused to join in the strike and picketing, the Unioncaused the Employer to discriminate against these employ-ees inviolationofSection 8(a)(3) of the Act, andcommitted unfair labor practices within the meaning ofSection 8(b)(2) of the Act. By this conduct the Union alsorestrained the employees in the exercise of their Section 7rights and committed unfair labor practices in violation ofSection 8(b)(1)(A) of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYItwill be recommended that the Union:(1)Cease and desist from its unfair practices; (2) makeemployees O'Brien Senior, O'Brien Junior, and Yagerwhole for the loss of pay suffered by reason of their layoffs,N.L.R B. v. Hod Carriers Union Local 300,392 F.2d 581,582 (C.A. 9, 1968), backpay equivalent to be computed ona quarterly basis as set forth inF.W Woolworth Company,90 NLRB 289 (1950), approved inN.L R.B. v. Seven UpBottling Co,344 U.S. 344 (1953), with interest at 6 percentper annum as provided in IsisPlumbing & Heating Co.,138NLRB 716 (1962), approved inPhilip Carey Mfg. Co. v.N.L R B,331 F.2d 720 (C.A. 6, 1964), cert. denied 379U.S. 888; and (3) post the notices provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended:6ORDERThe Union, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Compelling or attempting to compel nonstrikingemployees of the Employer to cease work for theEmployer, or to join in the Union's strike and picketing, orto refrain from crossing the picket line, specifically by(1) ordering or directing nonstriking employees to ceasework;(2)threatening nonstriking employees with physicalharm, or assaulting them;(3) assaulting vehicles that cross the picket line;(4) placing nails in entranceways, driveways, or parkinglots of the Employer;(5) blocking or impeding ingress and egress into and outof the Employer's places of business;(6) coercing or attempting to coerce relatives of nonstrik-ing employees into persuading the employees to ceasework, by threat of physical harm to the nonstrikingemployees;(7) assaulting customers of the Employer who attempt tocross the picket line.(b)Causing or attempting to cause the Employer, byrequest or by threat of physical harm to nonstrikingemployees or other coercion, to lay off, discharge, orotherwise discriminate in regard to hire or tenure or anyterm or condition of employment of the nonstrikingemployees, because they refuse or fail to cease work for theEmployer, or to join in the Union's strike and picketing, orto refrain from crossing the picket line.4The case cited by the Union,NorthwesternMontana District CouncilCarpentersUnion,126 NLRB 889,897-898 (1960), sheds no different lightfor it holds that "An express demand or request is not essential to aviolation of Sec 8(b)(2) of the Act (citation omitted)It suffices if anypressure or inducementisused by theunion to influence the employer"5The Union's conduct was also a restraint upon the three employees inthe exercise of rights guaranteed them under Sec 7 of the Act, in violationof Sec 8(b)(I)(A) of the Act6 In the event no exceptions are filed as provided by Sec 102 46 of theRules andRegulationsof the National LaborRelationsBoard, thefindings,conclusions, recommendations, and Orderherein shall,as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes LOCAL 212,TEAMSTERS523(c) In any other manner restraining or coercing employ-ees in the exercise of rights protected by the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Make employees James F. O'Brien Sr., James O'BrienJr., and Fred E. Yager whole, in the manner set forth in thesection of the decision entitled "The Remedy," for any lossof earnings incurred by each as a result of their layoffs thatcommenced November 11, 1971.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain the backpay due under the terms ofthis recommended Order.(c) Post in conspicuous places in the Union's businessoffices and meeting halls, including places where notices tomembers are customarily posted, copies of the attachednotice marked "Appendix A," addressed to members oftheUnion.7 Immediately upon receipt of copies of saidnotice, on forms to be provided by the Regional Directorfor Region 7 (Detroit, Michigan), the Union shall cause thecopies to be signed by one of its authorized representativesand posted, the posted copies to be maintained for 60consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Cause copies of the notice marked "Appendix B,"addressed to employees of the Employer, on forms to beprovided by the Regional Director of Region 7 (Detroit,Michigan), to be signed by one of its authorized represent-atives, immediately upon receipt, and returned forthwith tothe Regional Director for delivery by him to the Employerfor posting and maintenance in the Employer's places ofbusiness in manner similar to that provided in paragraph(c) above.8(e)Notify the Regional Director of Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Union has taken to comply herewith .97 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "8See In7, supra9 In the event that the recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read"Notifythe Regional Director of Region 7,in writing,within 20 days from the dateof this Order,what steps the Union has taken to comply herewith "picketing of Stuart Wilson, or to refrain from crossingthe picket line; specifically,WE WILL NOT order or direct nonstriking employeesto cease work,WE WILL NOT threaten nonstriking employees withphysical harm, or assault them;WE WILL NOT assault vehicles that cross the picketline;WE WILL NOTplace nails in entranceways, drive-ways, or parking lots of Stuart Wilson;WE WILL NOT block or impede ingress and egressinto and out of Stuart Wilson'splaces of business;WE WILL NOT coerce or attempt to coerce relatives ofnonstriking employees into persuading the employeestoceasework, by threat of physical harm to thenonstriking employees;WE WILL NOTassault customers of StuartWilsonwho attempt to cross the picket line.WE WILL NOT cause Stuart Wilson, by request or bythreat of physical harm to nonstriking employees orother coercion, to lay off, discharge, or otherwisediscriminate in the conditions or tenure of employmentof nonstriking employees,because they refuse or fail tocease work for Stuart Wilson, or to join in the Union'sstrike and picketing,or to refrain from crossing thepicket line.WE WILL NOT in any othermanner restrain or coerceemployees in the exercise of rights protected by theNational Labor Relations Act.Because the National Labor Relations Board foundthat we unlawfully caused the layoff by Stuart Wilsonof employees James F. O'Brien,Sr., James O'Brien, Jr.,and Fred E.Yager, commencing on November 11,1971,WE WILLgive each of the three employees theequivalentof backpay,with interest,for his loss ofearnings in the period of layoff.APPENDIX ANOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board having found,after atrial, that we violated the NationalLaborRelations Act:WE WILL NOTcompel or attempt to compel nonstrik-ing employees of StuartWilson,Inc. (Stuart Wilson) toceasework,or to join in the Union'sstrikeandDatedByLOCAL UNION No. 212,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,(IND.)(Labor Organization)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Tele-phone 313-226-3200. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentOf Stuart Wilson, Inc.The National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act:WE WILL NOT compel or attempt to compel nonstrik-ing employees of Stuart Wilson, Inc. (Stuart Wilson) toceasework, or to join in the Union's strike andpicketing of Stuart Wilson, or to refrain from crossingthe picket line; specifically,WE WILL NOT order or direct nonstriking employeesto cease work;WE WILL NOT threaten nonstriking employees withphysical harm, or assault them,WE WILL NOT assault vehicles that cross the picketline;WE WILL NOT place nails in entrance ways, drive-ways, or parking lots of Stuart Wilson;WEWILL NOTblock or impede ingress and egressinto and out of Stuart Wilson's places of business;WE WILL NOT coerce or attempt to coerce relatives ofnonstriking employees into persuading the employeesto cease work, by threat of physical harm to thenonstriking employees;WE WILL NOT assault customers of Stuart Wilsonwho attempt to cross the picket line.WE WILL NOT cause Stuart Wilson, by request or bythreat of physical harm to nonstriking employees orother coercion, to lay off, discharge, or otherwisediscriminate in the conditions or tenure of employmentof nonstriking employees, because they refuse or fail tocease work for Stuart Wilson, or tojoin in the Union'sstrike and picketing, or to refrain from crossing thepicket line.WE WILL NOT in any othermanner restrainor coerceemployeesin theexercise of rights protected by theNational Labor Relations Act.Becausethe National LaborRelationsBoard foundthat we unlawfully caused the layoff by Stuart Wilsonof employees James F. O'Brien, Sr., James O'Brien, Jr,and Fred E. Yager, commencing on November 11,1971,WE WILL give each of the three employees theequivalent of backpay, with interest, for his loss ofearnings in the period of layoff.DatedByLOCALUNIONNo. 212,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(IND.)(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 500 Book Building, 1249Washington Boulevard, Detroit,Michigan 48226, Tele-phone 313-226-3200.